Case 1:20-cv-02949-LAP Document 16-9 Filed 04/24/20 Page 1 of 31




                 EXHIBIT 9
     Case
      Case6:20-cv-00648
           1:20-cv-02949-LAP
                         Document
                             Document
                                  1 Filed
                                       16-9
                                          04/14/20
                                             Filed 04/24/20
                                                    Page 1 ofPage
                                                              30 PageID
                                                                  2 of 311




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

3M COMPANY,                                          Case No.: _____________________

         Plaintiff,

v.

GEFTICO, LLC,

      Defendant.
________________________/

PLAINTIFF 3M COMPANY’S COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff 3M Company (“Plaintiff” or “3M”), by and through its undersigned

counsel, hereby files its Complaint and Demand for Jury Trial against Geftico, LLC

(“Defendant” or “Geftico”), and in support hereof, alleges as follows:

                               NATURE OF THE ACTION

                 This action concerns Defendant’s fraudulent, deceptive, and otherwise

wrongful use of Plaintiff’s famous “3M” trademarks to perpetrate a price gouging scheme

on unwitting consumers, including government agencies, during the global COVID-19

pandemic.

                 Defendant has further utilized 3M’s trademarks in an attempt to induce

consumers into purchasing purported 3M products that do not exist.

                 Throughout its history, 3M has been providing state-of-the art, industry-

leading scientific and medical products to consumers worldwide under its famous 3M

marks.    Based on longstanding, continuous use, consumers associate the 3M marks

uniquely with 3M. Now, more than ever, consumers are also relying on the famous 3M

                                             1
   Case
    Case6:20-cv-00648
         1:20-cv-02949-LAP
                       Document
                           Document
                                1 Filed
                                     16-9
                                        04/14/20
                                           Filed 04/24/20
                                                  Page 2 ofPage
                                                            30 PageID
                                                                3 of 312




marks to indicate that the products offered thereunder are of the same superior quality that

consumers have come to expect over the past century. This is especially true with respect

to 3M’s numerous industry-leading healthcare products and personal protective equipment

(“PPE”), including Plaintiff’s 3M-brand N95 respirators.

               Healthcare professionals and other first responders are heroically placing

their health and safety on the line to battle COVID-19. To assist in the battle against

COVID-19, 3M is supplying healthcare workers and other first responders with 3M-brand

N95 respirators. For example, in the last week of March 2020, 3M supplied healthcare

workers throughout the United States with 10 million of its 3M-brand N95 respirators. 3M

also recently announced that it will import 166.5 million of its 3M-brand N95 respirators

into the United States in the next three months to supplement its US production, and has

invested the capital and resources necessary to double its current annual global production

of 1.1 billion respirators. In response to the COVID-19 outbreak and surge in need for N95

respirators, 3M has doubled its global output rate to nearly 100 million respirators per

month, and it expects to produce around 50 million respirators per month in the United

States by June 2020.

               The demand for 3M-branded respirators has grown exponentially in

response to the pandemic, and 3M has been committed to seeking to meet this demand

while keeping its respirators priced fairly. 3M has not increased the prices that it charges

for 3M respirators as a result of the COVID-19 outbreak.

               Unfortunately, any number of wrongdoers seek to exploit the current public

health emergency and prey on innocent parties through a variety of scams involving 3M


                                             2
   Case
    Case6:20-cv-00648
         1:20-cv-02949-LAP
                       Document
                           Document
                                1 Filed
                                     16-9
                                        04/14/20
                                           Filed 04/24/20
                                                  Page 3 ofPage
                                                            30 PageID
                                                                4 of 313




N95 respirators and other products in high demand. These scams include unlawful price

gouging, fake offers, counterfeiting, and other unfair and deceptive practices – all of which

undercut the integrity of the marketplace and constitute an ongoing threat to public health

and safety.

               In response to fraudulent activity, price gouging and counterfeiting related

to N95 respirator masks that has spiked in the marketplace in response to the pandemic,

3M is taking an active role in combating these activities. 3M’s actions include working

with law enforcement authorities around the world, including the U.S. Attorney General,

state Attorneys General and local authorities, and creating a “3M COVID-19 Fraud

hotline” for the United States and Canada that end users and purchasers of 3M products

can call for information to help detect fraud and avoid counterfeit products. 3M is also

publishing information on its website to help inform the purchasing public about 3M’s

prices and products so that they can avoid fraud. Further information about 3M’s efforts

is set forth in the 3M press release and publication attached as hereto as Exhibits A and

B. This Complaint is another part of these efforts.

               Despite 3M’s extensive efforts during COVID-19, unsavory characters

continue their quests to take advantage of healthcare workers, first responders, and others

in a time of need and trade off the fame of the 3M brand and marks. Defendant is a prime

example of this unlawful behavior.

               On or about March 31, 2020, Defendant contacted the Centers for Disease

Control and Prevention’s (“CDC”) COVID-19 Emergency Response Detail with Division

of Strategic National Stockpile (“DSNS”) with an offer to sell various PPE, including 3M-


                                             3
      Case
       Case6:20-cv-00648
            1:20-cv-02949-LAP
                          Document
                              Document
                                   1 Filed
                                        16-9
                                           04/14/20
                                              Filed 04/24/20
                                                     Page 4 ofPage
                                                               30 PageID
                                                                   5 of 314




brand masks. Defendant is not an authorized distributor of any of 3M’s products and has

no right to use 3M’s trademarks. Nonetheless, to confuse and deceive the DSNS into

believing that Defendant was an authorized distributor of 3M’s products, Defendant

reproduced 3M’s marks and incorporated them into a PowerPoint presentation provided to

the DSNS. Specifically, Defendant’s PowerPoint presentation purports to offer to sell 15

million 3M-brand N95 masks at over 500% above 3M’s list price. This offer constituted

price gouging by any measure, including under Section 501.160(2), Florida Statutes. 1

                     On or about April 6, 2020, Defendant contacted the DSNS again, this time

offering to sell 10 million 3M-brand N95 masks at a price nearly three times 3M’s list

price. Then, on April 8, 2020, Defendant contacted DSNS again, offering the same 3M-

brand N95 masks for more than triple 3M’s list price, falsely stating, among other things,

that 3M has raised its prices and 3M required customers to complete a proof of funds letter.

                     Not only does such price gouging further strain the limited resources

available to combat COVID-19, but such conduct justifiably has caused public outrage

which threatens imminent and irreparable harm to 3M’s brand as Defendant and similar

pandemic profiteers promote an improper association between 3M’s marks and

exploitative pricing behavior.



1
    Section 501.160(2), Florida Statutes states, in part:

           Upon a declaration of a state of emergency by the Governor, it is unlawful and a violation
           of § 501.204 for a person or her or his agent or employee to rent or sell or offer to rent or
           sell at an unconscionable price within the area for which the state of emergency is declared,
           any essential commodity including, but not limited to, supplies, services, provisions, or
           equipment that is necessary for consumption or use as a direct result of the emergency.

Governor Ron DeSantis declared a state of emergency on March 9, 2020. See Executive Order 20-
52.

                                                            4
   Case
    Case6:20-cv-00648
         1:20-cv-02949-LAP
                       Document
                           Document
                                1 Filed
                                     16-9
                                        04/14/20
                                           Filed 04/24/20
                                                  Page 5 ofPage
                                                            30 PageID
                                                                6 of 315




                 3M does not – and will not – tolerate individuals or entities deceptively

trading off the fame and goodwill of the 3M brand and marks for personal gain. This is

particularly true against those who seek to exploit the surge in demand for 3M-brand

products during the COVID-19 global pandemic, which already has claimed tens of

thousands of lives worldwide and nearly 400 lives in Florida.

                 Accordingly, to further protect governmental actors and consumers from

confusion and mistake, to reduce the amount of time and energy that government officials

are forced to waste interacting with such schemes, as well as to forestall any further

diminution to the 3M brand and marks’ reputation, fame, and goodwill, Plaintiff brings this

lawsuit against Defendant for federal and state trademark infringement, unfair competition,

false association, false endorsement, false designation of origin, trademark dilution, false

advertising, and unfair and deceptive trade practices. Plaintiff also seeks preliminary and

permanent injunctive relief. As described below, any damages, costs, or fees recovered by

Plaintiff will be donated to charitable COVID-19 relief efforts.

                                        PARTIES

                 Plaintiff 3M Company is a Delaware Corporation, with its principal place

of business and corporate headquarters located at 3M Center, St. Paul, Minnesota 55144.

                 On information and belief, Defendant Geftico, LLC is a Florida limited

liability company with its principal place of business at 5418 Split Pine Court, Orlando,

Florida 32819.




                                             5
   Case
    Case6:20-cv-00648
         1:20-cv-02949-LAP
                       Document
                           Document
                                1 Filed
                                     16-9
                                        04/14/20
                                           Filed 04/24/20
                                                  Page 6 ofPage
                                                            30 PageID
                                                                7 of 316




                             JURISDICTION AND VENUE

               The claims for federal trademark infringement, unfair competition, false

association, false endorsement, false designation of origin, trademark dilution, and false

advertising, respectively, asserted in Counts I–IV, infra, arise under the Trademark Act of

1946 (as amended; the “Lanham Act”), namely 15 U.S.C. § 1051 et seq. Accordingly, this

Court has original and subject-matter jurisdiction over Counts I–IV, pursuant to 28 U.S.C.

§§1331, 1338(a), and 15 U.S.C. §1121(a).

               The claims for state trademark infringement, false advertising, dilution,

unfair competition, and unfair and deceptive trade practices, respectively, asserted in

Counts V–VIII, infra, arise under Florida statutory and common law, and are so related to

the federal claims asserted in Counts I–IV, infra, that they form part of the same case or

controversy. Accordingly, this Court has supplemental jurisdiction over Counts V–VIII

pursuant to 28 U.S.C. §§ 1338(b) and 1367(a).

               This Court also has diversity jurisdiction over Plaintiff’s state-law claims

pursuant to 28 U.S.C. § 1332 because there is complete diversity of citizenship between

the parties and the amount in controversy exceeds $75,000.

               A substantial part of the events giving rise to the claims asserted, infra,

occurred in this District. Therefore, venue is proper in this district pursuant to 28 U.S.C. §

1391(b)(2).

               Defendant is subject to personal jurisdiction in this District. Therefore,

venue is also proper in this District pursuant to 28 U.S.C. § 1391(b)(3).




                                              6
   Case
    Case6:20-cv-00648
         1:20-cv-02949-LAP
                       Document
                           Document
                                1 Filed
                                     16-9
                                        04/14/20
                                           Filed 04/24/20
                                                  Page 7 ofPage
                                                            30 PageID
                                                                8 of 317




                FACTS COMMON TO ALL CLAIMS FOR RELIEF

  I.   Plaintiff

    A. 3M

               3M has grown from humble beginnings in 1902 as a small-scale mining

venture in Northern Minnesota to what it is today, namely: an industry-leading provider of

scientific, technical, and marketing innovations throughout the world. Today, 3M’s

portfolio includes more than 60,000 goods and services, ranging from household and

school supplies, to industrial and manufacturing materials, to medical supplies and

equipment.

    B. The 3M Brand

               3M offers its vast array of goods and services throughout the world under

numerous brands, including, for example: ACE; POST-IT; SCOTCH; NEXCARE; and

more. 3M also uses its famous “3M Science. Applied to Life” slogan in connection with

the promotion of its goods and services. Notwithstanding the widespread goodwill and

resounding commercial success enjoyed by these brands, 3M’s most famous and widely

recognized brand is its eponymous “3M” brand.

               The 3M brand is associated with products and materials for a wide variety

of medical devices, supplies, and PPE, including, for example: respirators; stethoscopes;

medical tapes; surgical gowns, blankets, and tape; bandages and other wound-care

products; and more. As such, 3M-branded products are highly visible throughout hospitals,

nursing homes, and other care facilities where patients, care providers, and procurement

officers value and rely upon the high quality and integrity associated with the 3M brand.


                                            7
   Case
    Case6:20-cv-00648
         1:20-cv-02949-LAP
                       Document
                           Document
                                1 Filed
                                     16-9
                                        04/14/20
                                           Filed 04/24/20
                                                  Page 8 ofPage
                                                            30 PageID
                                                                9 of 318




   C. The Famous “3M” Marks

               Over the past century, Plaintiff has invested hundreds of millions of dollars

in advertising and promoting its 3M-brand products to consumers throughout the world

(including, without limitation, its 3M-brand N95 respirator) under the standard-character

mark “3M” and the inset 3M design mark (together, the “3M Marks”):




               Over the past century, products offered under Plaintiff’s 3M Marks have

enjoyed enormous commercial success (including, without limitation, its 3M-brand N95

respirator). Indeed, in 2019, alone, sales of products offered under Plaintiff’s 3M Marks

exceeded several hundred million USD.

               Over the past century, products offered under Plaintiff’s 3M Marks have

regularly been the subject of widespread, unsolicited media coverage and critical acclaim.

               Based on the foregoing, the general consuming public associates the 3M

Marks uniquely with Plaintiff and recognizes them as identifying Plaintiff as the exclusive

source of goods and services offered under the 3M Marks. Based on the foregoing, the 3M

Marks have also become famous among the general consuming public in the United States.

               To strengthen Plaintiff’s common-law rights in and to its famous 3M Marks,

Plaintiff has obtained numerous federal trademark registrations, including, without

limitation:   (i) U.S. Trademark Reg. No. 3,398,329, which covers the standard-character

3M mark in Int. Classes 9 and 10 for, inter alia, respirators (the “‘329 Registration”); (ii)

U.S. Trademark Reg. No. 2,793,534, which covers the 3M design mark in Int. Classes 1,


                                             8
   Case
   Case 6:20-cv-00648
        1:20-cv-02949-LAP
                       Document
                           Document
                                1 Filed
                                     16-9
                                        04/14/20
                                           Filed 04/24/20
                                                   Page 9 of
                                                           Page
                                                             30 PageID
                                                                 10 of 319




5, and 10 for, inter alia, respirators (the “‘534 Registration”); and (iii) U.S. Trademark

Reg. No. 5,469,903, which covers the “3M Science. Applied to Life” slogan in a number

of Int. Classes, including Int. Class 9 for facial masks and respirators (the “‘903

Registration”). See Exhibits C–E.

               The ‘329, ‘534, and ‘903 Registrations are valid, in effect, and on the

Principal Trademark Register.

               The ‘329 and ‘534 Registrations are “incontestable” within the meaning of

15 U.S.C. § 1065. Accordingly, the ‘329 and ‘534 Registrations constitute conclusive

evidence of: (i) Plaintiff’s ownership of the 3M Marks; (ii) the validity of the 3M Marks;

(iii) the validity of the registration of the 3M Marks; and (iv) Plaintiff’s exclusive right to

use the 3M Marks throughout the United States for, inter alia, respirators. Relatedly, the

‘903 Registration constitutes prima facie evidence of: (i) Plaintiff’s ownership of the “3M

Science. Applied to Life” slogan; (ii) the validity of the “3M Science. Applied to Life”

slogan; (iii) the validity of the registration of the “3M Science. Applied to Life” slogan;

and (iv) Plaintiff’s exclusive right to use the “3M Science. Applied to Life” slogan

throughout the United States for, inter alia, respirators.

               Plaintiff’s famous 3M Marks do more than identify Plaintiff as the exclusive

source of goods and services offered thereunder. Indeed, the famous 3M Marks also

signify to consumers that 3M-brand products offered under the 3M Marks are of the highest

quality and adhere to the strictest quality-control standards.        Now, more than ever,

consumers rely on the famous 3M Marks’ ability to signify that products offered under the




                                              9
  Case
   Case6:20-cv-00648
        1:20-cv-02949-LAP
                     Document
                          Document
                              1 Filed
                                    16-9
                                      04/14/20
                                          Filed 04/24/20
                                                 Page 10 of
                                                          Page
                                                            30 PageID
                                                                11 of 3110




3M Marks are of the same high quality that consumers have come to expect of the 3M

brand over the past century.

   D. Plaintiff’s Extensive Efforts to Assist With the Battle Against COVID-19

               Medical professionals and first responders throughout the world are

donning extensive PPE as they place their health and safety on the line in the battle against

COVID-19. As Plaintiff states on the homepage of its website, it is “committed to getting

personal protective equipment to healthcare workers”:




               Among the PPE that 3M is providing to the heroic individuals on the front

lines of the battle against COVID-19 are Plaintiff’s 3M-brand N95 respirators.

               Inset below is an image of Plaintiff’s 3M-brand, Model 1860 respirator:




                                             10
  Case
   Case6:20-cv-00648
        1:20-cv-02949-LAP
                     Document
                          Document
                              1 Filed
                                    16-9
                                      04/14/20
                                          Filed 04/24/20
                                                 Page 11 of
                                                          Page
                                                            30 PageID
                                                                12 of 3111




               Authentic N95 respirators reduce exposure to airborne biological particles

and liquid contamination when used appropriately.

               Based on the exponential increase in demand for 3M-brand N95 respirators,

Plaintiff has invested the necessary capital and resources to double its global annual

production of 1.1 billion 3M-brand N95 respirators. See Exs. A & B. But 3M has not

increased its prices. See id.

               Unfortunately, certain third parties do not share 3M’s sense of civic

responsibility during this time of crisis. Indeed, opportunistic third parties are seeking to

exploit the increased demand for Plaintiff’s 3M-brand N95 respirators by offering to sell

them for exorbitant prices, selling counterfeit versions of them, and accepting money for

3M-brand N95 respirators despite not having the product to sell and/or never intending to

deliver the product to the unwitting buyer—in many instances, a public authority, such as

the CDC, which struggles to address the enormous financial and logistical challenges

presented by COVID-19.

               Accordingly, to protect consumers on the front lines of the COVID-19 battle

from deception and inferior products, to reduce time wasted by governmental officials on

scams, as well as to protect the widespread reputation and goodwill enjoyed by Plaintiff’s

carefully curated 3M brand, Plaintiff is working diligently with law enforcement, retail

partners, and others to combat unethical and unlawful business practices related to 3M-

brand N95 respirators. For example, in late-March 2019, 3M’s Chief Executive Officer,

Mike Roman, sent a letter to U.S. Attorney General, William Barr, and the President of the

National Governors Association, Larry Hogan of Maryland, to offer 3M’s partnership in


                                             11
  Case
   Case6:20-cv-00648
        1:20-cv-02949-LAP
                     Document
                          Document
                              1 Filed
                                    16-9
                                      04/14/20
                                          Filed 04/24/20
                                                 Page 12 of
                                                          Page
                                                            30 PageID
                                                                13 of 3112




combatting price gouging. As shown in the inset image, additional examples of 3M’s

efforts to combat price gouging, counterfeiting, and other unlawful conduct during

COVID-19 include:

   a. 3M posted on its website the list price for its 3M-brand N95 respirators so
      that consumers can readily identify price gouging (See Exhibit F);

   b. 3M created a form on its website that consumers can use to report suspected
      incidents of price gouging and counterfeiting (See Exhibit G); and

    c. 3M created a fraud “hotline” that consumers can call to report suspect
       incidents of price gouging and counterfeiting:




 II.   Defendant’s Unlawful Conduct

                 Despite Plaintiff’s extensive measures to combat price gouging and

counterfeiting of its 3M-brand N95 respirators, these illicit activities continue. Defendant

is a prime example of this unlawful behavior, which is damaging to the 3M brand and

public health.

                 On or about March 31, 2020, Defendant sent a PowerPoint presentation

titled masks (the “Presentation”) to Adam W. Lorimer (“Lorimer”) of the CDC’s Office of




                                            12
  Case
   Case6:20-cv-00648
        1:20-cv-02949-LAP
                     Document
                          Document
                              1 Filed
                                    16-9
                                      04/14/20
                                          Filed 04/24/20
                                                 Page 13 of
                                                          Page
                                                            30 PageID
                                                                14 of 3113




the Assistant Secretary for Preparedness and Response, COVID-19 Emergency Response

Detail with DSNS. See Composite Exhibit H.

                In the Presentation, Defendant offered to sell to DSNS 15 million 3M-

brand, N95 Model 1860 respirators for $6.77 each. See id.

                The Presentation contains a Technical Data Sheet for the 3M-brand, N95

Model 1860 respirators that Defendant purportedly had for sale. See id. Plaintiff’s famous

3M design mark, and well-known slogan, “3M Science. Applied to Life,” prominently

appeared in the upper left-hand corner of the Technical Data Sheet. See id. Plaintiff’s

famous 3M design mark also appeared in the bottom of the Technical Data Sheet. See id.

Additionally, Plaintiff’s famous standard-character 3M mark appeared in the Technical

Specification Sheets. See id.

                Defendant’s use of the 3M Marks throughout the Presentation was intended

to mislead the CDC and DSNS into believing that Defendant was an authorized distributor

of Plaintiff’s products and/or otherwise had an association or affiliation with Plaintiff and

its products. Defendant is not, and never has been, an authorized distributor or vendor of

Plaintiff’s products. Defendant also does not have, and has never had, an association or

affiliation with Plaintiff.

                The Presentation also falsely states:

                15 Million Masks 3M Mask ***In USA Currently***
                N95 Model 1860
                $6.77 Per Mask, F.O.B Texas




                                             13
  Case
   Case6:20-cv-00648
        1:20-cv-02949-LAP
                     Document
                          Document
                              1 Filed
                                    16-9
                                      04/14/20
                                          Filed 04/24/20
                                                 Page 14 of
                                                          Page
                                                            30 PageID
                                                                15 of 3114




See Ex. H.     Such quantity of 3M-brand, N95 Model 1860 respirators, available to

Defendant through 3M or any party associated with 3M does not, and did not exist in Texas

on March 31, 2020.

               Another equally detestable element of Defendant’s unlawful conduct is

price gouging. Defendant’s quote of $6.77 per 3M-brand, N95 Model 1860 respirator is

more than 500% over 3M’s suggested list price of $1.27 per respirator. See Ex. C.

               On or about April 6, 2020, Defendant sent another email to Lorimer falsely

stating that it had another 10 million 3M-brand, N95 Model 1860 respirators available for

$3.60, which were purportedly located in New Jersey. See Exhibit I. Such quantity of

3M-brand, N95 Model 1860 respirators, available to Defendant through 3M or any party

associated with 3M, does not, and did not on April 6, 2020, exist in New Jersey.

               Defendant’s quote of $3.60 per 3M-brand, N95 Model 1860 respirator is

almost three times more than 3M’s suggested list price of $1.27 per respirator. See Ex. C.

               In response, on April 7, 2020, Lorimer requested that Defendant provide the

lot numbers for the purported 3M-brand, N95 Model 1860 respirators. See Exhibit J.

               Minutes later, Defendant responded, “OK no problem, I will ask my vendor

for this information.” See Exhibit K.

               Defendant did not provide such information because the 3M-brand, N95

Model 1860 respirators allegedly for sale either do not exist or are counterfeit.

               On April 8, 2020, instead of providing the requested information, Defendant

responded with more false information contained in an email and an attached Letter of

Intent, including, but not limited to, the following:


                                              14
 Case
  Case6:20-cv-00648
       1:20-cv-02949-LAP
                    Document
                         Document
                             1 Filed
                                   16-9
                                     04/14/20
                                         Filed 04/24/20
                                                Page 15 of
                                                         Page
                                                           30 PageID
                                                               16 of 3115




           a. That a company called “RAF Sourcing . . . is the agent dealing with 3M”;

           b. “3M has changed the price several times during the course of the past 2

                 days.”;

           c. “They [3M] are using agents to facilitate the transactions, hence the

                 involvement of RAF Sourcing.”;

           d. “The price for the masks is now $3.95.”;

           e. “We are told all interested parties can stipulate, as part of their intent,

                 pictures and / or lot numbers.”;

           f. That “3M is requiring” a “proof of funds letter.”; and

           g. “If you transfer funds and 3M does not live up to the [Letter of Intent], the

                 amount will be refunded by 3M less the bank fees.”

See Exhibit L.

                 These statements that imply 3M’s involvement and that funds will be

refunded by 3M are false and likely to mislead and/or deceive a consumer into believing

that Defendant is an authorized distributor of 3M products and/or has an association or

affiliation with 3M.

                 Defendant’s quote of $3.60 per 3M-brand, N95 Model 1860 respirator is

almost triple 3M’s suggested list price of $1.27 per respirator. See Ex. C.

                 The mere association of 3M’s valuable brand with such shameless price

gouging harms the brand, not to mention its more serious threat to public health agencies

that are under strain in the midst of a worldwide pandemic.




                                              15
  Case
   Case6:20-cv-00648
        1:20-cv-02949-LAP
                     Document
                          Document
                              1 Filed
                                    16-9
                                      04/14/20
                                          Filed 04/24/20
                                                 Page 16 of
                                                          Page
                                                            30 PageID
                                                                17 of 3116




               Based on the foregoing, Plaintiff seeks relief against Defendant for federal

and state trademark infringement, unfair competition, false association, false endorsement,

false designation of origin, trademark dilution, false advertising, and deceptive acts and

business practices.

                                CLAIMS FOR RELIEF

                                        COUNT I

                 Trademark Infringement Under Section 32(1) of the
                          Lanham Act, 15 U.S.C. § 1114(1))
                (Infringement of the Federally Registered 3M Marks)

               Plaintiff realleges and incorporates the allegations in paragraphs 1 through

55 above as though fully set forth herein.

               Plaintiff brings this Count I under 15 U.S.C. § 1114.

               Plaintiff is the exclusive owner of each of the federally registered 3M

Marks.

               Plaintiff has the exclusive right to use each of the 3M Marks in United States

commerce for, inter alia, advertising, promoting, offering for sale, and selling Plaintiff’s

3M-brand N95 respirators.

               Plaintiff’s exclusive rights in and to each of the 3M Marks predate any rights

that Defendant could establish in and to any mark that consists of “3M” in whole and/or in

part.

               Both of the 3M Marks (i.e., the 3M standard character word mark and the

3M design mark) are fanciful - when used for respirators and, therefore, are inherently

distinctive.



                                             16
  Case
   Case6:20-cv-00648
        1:20-cv-02949-LAP
                     Document
                          Document
                              1 Filed
                                    16-9
                                      04/14/20
                                          Filed 04/24/20
                                                 Page 17 of
                                                          Page
                                                            30 PageID
                                                                18 of 3117




               Both of the 3M Marks identify Plaintiff as the exclusive source of products

offered under the 3M Marks (including, without limitation, 3M-brand N95 respirators) and,

therefore, the 3M Marks have acquired distinctiveness.

               Defendant is using the 3M Marks in commerce to advertise, promote, offer

for sale, and sell 3M-brand N95 respirators, including, for example, in the “letter of intent.”

               Defendant’s use of the 3M Marks in commerce on, for, and/or in connection

with the advertising, promotion, offering for sale, and/or sale of products, as alleged,

herein, is causing, likely to cause and is likely to continue causing, consumer confusion,

mistake, and/or deception about whether Defendant is 3M, and/or whether Defendant is a

licensee, authorized distributor, and/or affiliate of 3M and/or products that Plaintiff offers

under its 3M Marks, including, without limitation, 3M-brand N95 respirators.

               Defendant’s use of the 3M Marks in commerce on, for, and/or in connection

with the advertising, promotion, offering for sale, and/or sale of products, as alleged,

herein, is causing, is likely to cause and is likely to continue causing, consumer confusion,

mistake, and/or deception about whether Defendant and/or Defendant’s products are

affiliated, connected, and/or associated with 3M and/or products that Plaintiff offers under

its 3M Marks, including, without limitation, 3M-brand N95 respirators.

               Defendant’s use of the 3M Marks in commerce on, for, and/or in connection

with the advertising, promotion, offering for sale, and/or sale of products, as alleged, herein

is causing, is likely to cause and is likely to continue causing, consumer confusion, mistake,

and/or deception about whether Defendant and/or Defendant’s products originate with,

and/or are sponsored or approved by, and/or offered under a license from, 3M or vice versa.


                                              17
  Case
   Case6:20-cv-00648
        1:20-cv-02949-LAP
                     Document
                          Document
                              1 Filed
                                    16-9
                                      04/14/20
                                          Filed 04/24/20
                                                 Page 18 of
                                                          Page
                                                            30 PageID
                                                                19 of 3118




               Plaintiff has not consented to the use of its famous 3M Marks by Defendant.

               Based on Plaintiff’s longstanding and continuous use of its 3M Marks in

United States commerce, as well as the federal registration of Plaintiff’s 3M Marks,

Defendant had actual and constructive knowledge of Plaintiff’s superior rights in and to

the 3M Marks when Defendant began using the 3M Marks as part of its bad-faith scheme

to confuse and deceive consumers, as alleged, herein.

               Upon information and belief, Defendant adopted and uses the 3M Marks in

furtherance of Defendant’s willful, deliberate, and bad-faith scheme of exploiting the

extensive consumer goodwill, reputation, fame, and commercial success of products that

Plaintiff offers under its 3M Marks, including, without limitation, 3M-brand N95

respirators.

               Upon information and belief, Defendant has made, and will continue to

make, substantial profits and gain from its unauthorized use of Plaintiff’s 3M Marks, to

which Defendant is not entitled at law or in equity.

               Upon information and belief, Defendant’s acts and conduct complained of

herein constitute trademark infringement in violation of 15 U.S.C. § 1114(a). Defendant’s

acts of trademark infringement are willful.

               Plaintiff has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complied of herein, unless restrained by law. The damage

suffered by Plaintiff is exacerbated by the fact that Defendant is advertising and offering

for sale 3M-branded N95 respirator masks at inflated prices during a global pandemic when

Plaintiff’s products are necessary to protect public health. Such conduct has inspired


                                              18
  Case
   Case6:20-cv-00648
        1:20-cv-02949-LAP
                     Document
                          Document
                              1 Filed
                                    16-9
                                      04/14/20
                                          Filed 04/24/20
                                                 Page 19 of
                                                          Page
                                                            30 PageID
                                                                20 of 3119




intense public criticism of the manner in which Plaintiff’s respirator masks are being

distributed and sold during the COVID-19 pandemic and significant confusion about

Plaintiff’s role in the marketplace for masks that are essential to safeguarding public health.

Whereas Plaintiff’s corporate values and brand image center around the application of

science to improve lives, Defendant’s conduct imminently and irreparably harms

Plaintiff’s 3M brand.

               Plaintiff has no adequate remedy at law.

       WHEREFORE, Plaintiff requests this Court enter judgment in its favor

preliminarily and permanently enjoining Defendant’s unlawful conduct, award damages

and/or penalties, including attorneys’ fees and costs, as permitted under the governing law,

and award any other and further relief as this Court deems just and proper.

                                         COUNT II

             Unfair Competition, False Endorsement, False Association,
              and False Designation of Origin Under Section 43(a)(1)(A)
        of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A)) (Use of the 3M Marks)

               Plaintiff realleges and incorporates the allegations in paragraphs 1 through

55 above as though fully set forth herein.

               Count II is a claim for federal unfair competition, false endorsement, false

association, and false designation of origin under 15 U.S.C. § 1125(a)(1)(A).

               Upon information and belief, Defendant’s acts and conduct complained of

herein constitute unfair competition, false endorsement, false association, and/or false

designation of origin in violation of 15 U.S.C. § 1125(a)(1)(A).




                                              19
  Case
   Case6:20-cv-00648
        1:20-cv-02949-LAP
                     Document
                          Document
                              1 Filed
                                    16-9
                                      04/14/20
                                          Filed 04/24/20
                                                 Page 20 of
                                                          Page
                                                            30 PageID
                                                                21 of 3120




                 Upon information and belief, Defendant’s use of Plaintiff’s famous 3M

Marks to advertise, market, offer for sale, and/or sell purported 3M-brand N95 respirators

to consumers at exorbitant prices, in general, and during a global pandemic such as

COVID-19, specifically, also constitutes unfair competition in violation of 15 U.S.C. §

1125(a)(1)(A).

                 Defendant has also falsely held itself and its affiliates out to be an agent of

and/or authorized by Plaintiff to sell and/or distribute 3M-branded products, when this is

not the case.

                 Plaintiff has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complied of herein, unless restrained by law.

                 Plaintiff has no adequate remedy at law.

       WHEREFORE, Plaintiff requests this Court enter judgment in its favor

preliminarily and permanently enjoining Defendant’s unlawful conduct, award damages

and/or penalties, including attorneys’ fees and costs, as permitted under the governing law,

and award any other and further relief as this Court deems just and proper.

                                         COUNT III

 Trademark Dilution Under Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c))
                     (Dilution of the Famous 3M Marks)

                 Plaintiff realleges and incorporates the allegations in paragraphs 1 through

55 above as though fully set forth herein.

                 Count III is a claim for federal trademark dilution under 15 U.S.C. §

1125(c).




                                               20
 Case
  Case6:20-cv-00648
       1:20-cv-02949-LAP
                    Document
                         Document
                             1 Filed
                                   16-9
                                     04/14/20
                                         Filed 04/24/20
                                                Page 21 of
                                                         Page
                                                           30 PageID
                                                               22 of 3121




               Plaintiff’s 3M Marks were famous among the general consuming public

before and at the time Defendant began using the 3M Marks in commerce on, for, and/or

in connection with the advertising, promotion, offering for sale, and/or sale of products

(including, without limitation, 3M-brand N95 respirators).

               Defendant’s use of Plaintiff’s famous 3M Marks in commerce on, for,

and/or in connection with the advertising, promotion, offering for sale, and/or sale of

products (including, without limitation, 3M-brand N95 respirators) is likely to dilute the

distinctive quality of the famous 3M Marks, such that the famous 3M Marks’ established

selling power and value will be whittled away.

               Defendant’s use of Plaintiff’s famous 3M Marks in commerce on, for,

and/or in connection with the advertising, promotion, offering for sale, and/or sale of

products (including, without limitation, 3M-brand N95 respirators) is likely to dilute the

distinctive quality of the famous 3M Marks, such that famous the 3M Marks’ ability to

identify Plaintiff as the exclusive source of products offered under the 3M Marks

(including, without limitation, Plaintiff’s 3M-brand N95 respirators) will be whittled away.

               Defendant’s use of Plaintiff’s famous 3M Marks in commerce on, for,

and/or in connection with the advertising, promotion, offering for sale, and/or sale of

products (including, without limitation, 3M-brand N95 respirators) at exorbitant prices, in

general, and during a global pandemic such as COVID-19, specifically, is likely to dilute

the reputation of the famous 3M Marks, such that the famous 3M Marks’ established ability

to indicate the superior quality of Products offered under such Marks (including, without

limitation, Plaintiff’s 3M-brand N95 respirators), will be whittled away.


                                            21
  Case
   Case6:20-cv-00648
        1:20-cv-02949-LAP
                     Document
                          Document
                              1 Filed
                                    16-9
                                      04/14/20
                                          Filed 04/24/20
                                                 Page 22 of
                                                          Page
                                                            30 PageID
                                                                23 of 3122




               Defendant’s use of Plaintiff’s famous 3M Marks in commerce on, for,

and/or in connection with the advertising, promotion, offering for sale, and/or sale of

products (including, without limitation, 3M-brand N95 respirators) is likely to dilute the

distinctive quality of the famous 3M Marks, such that Plaintiff’s exclusive association with

the famous 3M Marks will be blurred.

               Upon information and belief, Defendant’s acts and conduct complained of

herein constitute trademark dilution in violation of 15 U.S.C. § 1125(c).

               Plaintiff has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law. The damage

suffered by Plaintiff is exacerbated by the fact that Defendant is advertising and offering

for sale 3M-branded N95 respirator masks at exorbitantly inflated prices during a global

pandemic when Plaintiff’s products are necessary to protect public health. Such conduct

has inspired intense public criticism of the manner in which Plaintiff’s respirator masks are

being distributed and sold during the COVID-19 pandemic and significant confusion about

Plaintiff’s role in the marketplace for masks that are essential to safeguarding public health.

Whereas Plaintiff’s corporate values and brand image center around the application of

science to improve lives, Defendant’s conduct imminently and irreparably harms

Plaintiff’s 3M brand.

               Plaintiff has no adequate remedy at law.

       WHEREFORE, Plaintiff requests this Court enter judgment in its favor

preliminarily and permanently enjoining Defendant’s unlawful conduct, award damages




                                              22
  Case
   Case6:20-cv-00648
        1:20-cv-02949-LAP
                     Document
                          Document
                              1 Filed
                                    16-9
                                      04/14/20
                                          Filed 04/24/20
                                                 Page 23 of
                                                          Page
                                                            30 PageID
                                                                24 of 3123




and/or penalties, including attorneys’ fees and costs, as permitted under the governing law,

and award any other and further relief as this Court deems just and proper.

                                       COUNT IV

     False Advertising Under Section 43(a)(1)(B) of the Lanham Act, 15 U.S.C. §
                                   1125(a)(1)(B))
                          (Defendant’s “Letter of Intent”)

               Plaintiff realleges and incorporates the allegations in paragraphs 1 through

55 above as though fully set forth herein.

               Count IV is a claim for false and deceptive advertising under 15 U.S.C.

§ 1125(a)(1)(B).

               The statements that Defendant made in its Letter of Intent constitute

commercial advertising and/or commercial promotion.

               The statements that Defendant made in its Letter of Intent contained false,

misleading, and/or deceptive statements about the nature, characteristics, qualities, and/or

geographic origin of Defendant and/or the products that Defendant allegedly had available

for sale.

               The statements that Defendant made in its Letter of Intent contained false,

misleading, and/or deceptive statements about the nature, characteristics, qualities, and/or

geographic origin of Plaintiff and Plaintiff’s 3M-brand products, including, without

limitation, Plaintiff’s 3M-brand N95 respirators.

               Defendant placed its Letter of Intent into interstate commerce by, inter alia,

sending it to at least one CDC official’s email account, namely, Adam W. Lorimer.




                                             23
  Case
   Case6:20-cv-00648
        1:20-cv-02949-LAP
                     Document
                          Document
                              1 Filed
                                    16-9
                                      04/14/20
                                          Filed 04/24/20
                                                 Page 24 of
                                                          Page
                                                            30 PageID
                                                                25 of 3124




               Defendant’s Letter of Intent directly and/or proximately caused and/or is

likely to cause Plaintiff to suffer harm in the form of lost sales (including, without

limitation, lost sales of Plaintiff’s 3M-brand N95 respirators), as well as irreparable

diminution to the 3M brand and 3M Marks’ reputation, fame, and goodwill.

               Upon information and belief, Defendant’s acts and conduct complained of

herein constitute false advertising in violation of 15 U.S.C. § 1125(a)(1)(B).

               Plaintiff has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law. The damage

suffered by Plaintiff is exacerbated by the fact that Defendant is advertising and offering

for sale 3M-branded N95 respirator masks at exorbitantly inflated prices during a global

pandemic when Plaintiff’s products are necessary to protect public health. Such conduct

has inspired intense public criticism of the manner in which Plaintiff’s respirator masks are

being distributed and sold during the COVID-19 pandemic and significant confusion about

Plaintiff’s role in the marketplace for masks that are essential to safeguarding public health.

Whereas Plaintiff’s corporate values and brand image center around the application of

science to improve lives, Defendant’s conduct imminently and irreparably harms

Plaintiff’s 3M brand.

               Plaintiff has no adequate remedy at law.

       WHEREFORE, Plaintiff requests this Court enter judgment in its favor

preliminarily and permanently enjoining Defendant’s unlawful conduct, award damages

and/or penalties, including attorneys’ fees and costs, as permitted under the governing law,

and award any other and further relief as this Court deems just and proper.


                                              24
  Case
   Case6:20-cv-00648
        1:20-cv-02949-LAP
                     Document
                          Document
                              1 Filed
                                    16-9
                                      04/14/20
                                          Filed 04/24/20
                                                 Page 25 of
                                                          Page
                                                            30 PageID
                                                                26 of 3125




                                         COUNT V

                     Violation of Florida’s Unfair and Deceptive
                  Trade Practices Act, § 501.201 et seq. (“FDUTPA”)

               Plaintiff realleges and incorporates the allegations in paragraphs 1 through

55 above as though fully set forth herein.

               Plaintiff brings this Count V under Section 501.201 et seq., Florida Statutes.

               Defendant’s wrongful conduct, including unauthorized use of the 3M Marks

in the Presentation, with the intent of confusing and misleading consumers, including the

CDC and DSNS, that Defendant is an authorized distributor of 3M products, and that

Defendant had genuine 3M-brand products for sale, constitutes deceptive trade practices

under FDUTPA.

               Defendant’s wrongful conduct is made even more reprehensible because of

Defendant’s attempt to exploit a global pandemic for profit, while posing a serious and

direct threat to the health and safety of the general public due to the potential misallocation

of valuable resources that are necessary to fight the COVID-19 pandemic and protect health

care professionals who are risking their own health and safety fighting the pandemic.

               Plaintiff has suffered, and will continue to suffer, irreparable harm as a

direct and proximate result of Defendant’s bad acts and the conduct complained of herein.

               Plaintiff has no adequate remedy at law.

       WHEREFORE, Plaintiff requests this Court enter judgment in its favor

preliminarily and permanently enjoining Defendant’s unlawful conduct, award damages

and/or penalties, including attorneys’ fees and costs, as permitted under the governing law,

and award any other and further relief as this Court deems just and proper.

                                              25
  Case
   Case6:20-cv-00648
        1:20-cv-02949-LAP
                     Document
                          Document
                              1 Filed
                                    16-9
                                      04/14/20
                                          Filed 04/24/20
                                                 Page 26 of
                                                          Page
                                                            30 PageID
                                                                27 of 3126




                                        COUNT VI

                       Dilution Under § 495.151, Florida Statutes

               Plaintiff realleges and incorporates the allegations in paragraphs 1 through

55 above as though fully set forth herein.

               Plaintiff brings this Count VI under Section 495.151, Florida Statutes.

               Plaintiff’s 3M Marks are indisputably famous.

               Plaintiff’s 3M Marks were famous at the time Defendant began using the

3M Marks in commerce on, for, and/or in connection with advertising, promoting, and/or

offering for sale products, including 3M-brand N95 respirators.

               Defendant’s use of the famous 3M Marks in commerce on, for, and/or in

connection with advertising, promoting, and/or offering for sale products, including 3M-

brand N95 respirators, has, and is likely to continue to, dilute the distinctive quality of the

famous 3M Marks, such that the famous 3M Marks’ established selling power and value

will be severely diminished.

               Defendant’s use of the famous 3M Marks in commerce on, for, and/or in

connection with advertising, promoting, and/or offering for sale products, including 3M-

brand N95 respirators, in connection with Defendant’s unlawful price gouging scheme

during a global pandemic such as COVID-19, specifically, is likely to dilute the reputation

of the famous 3M Marks, such that the famous 3M Marks’ established ability to indicate

the superior quality of Products offered under such Marks, including, without limitation,

Plaintiff’s 3M-brand N95 respirators, will be severely diminished.




                                              26
  Case
   Case6:20-cv-00648
        1:20-cv-02949-LAP
                     Document
                          Document
                              1 Filed
                                    16-9
                                      04/14/20
                                          Filed 04/24/20
                                                 Page 27 of
                                                          Page
                                                            30 PageID
                                                                28 of 3127




               Defendant’s unauthorized and unlawful use of the 3M Marks violates

Section 495.151, Florida Statutes.

               Plaintiff has no adequate remedy at law.

       WHEREFORE, Plaintiff requests this Court enter judgment in its favor

preliminarily and permanently enjoining Defendant’s unlawful conduct, award damages

and/or penalties, including attorneys’ fees and costs, as permitted under the governing law,

and award any other and further relief as this Court deems just and proper.

                                       COUNT VII

             Trademark Infringement Under § 495.131, Florida Statutes

               Plaintiff realleges and incorporates the allegations in paragraphs 1 through

55 above as though fully set forth herein.

               Plaintiff brings this Count VII under Section 495.131, Florida Statutes.

               Plaintiff is the exclusive owner of the 3M Marks and the “3M Science.

Applied to Life” slogan (the “3M Slogan”).

               Plaintiff has the exclusive right to use the 3M Marks and the 3M Slogan in

commerce for, among other things, advertising, promoting, offering for sale, and selling

Plaintiff’s 3M-brand products, including N95 respirators.

               Defendant is unlawfully using the 3M Marks and the 3M Slogan in

commerce to advertise, promote, offer for sale, and sell 3M-brand N95 respirators, or

counterfeits thereof, including, for example, in the Presentation.

               Plaintiff has not authorized Defendant to use its famous 3M Marks or the

3M Slogan.


                                             27
  Case
   Case6:20-cv-00648
        1:20-cv-02949-LAP
                     Document
                          Document
                              1 Filed
                                    16-9
                                      04/14/20
                                          Filed 04/24/20
                                                 Page 28 of
                                                          Page
                                                            30 PageID
                                                                29 of 3128




               Based on Plaintiff’s longstanding and continuous use of its 3M Marks in

United States commerce, as well as the federal registration of Plaintiff’s 3M Marks,

Defendant had actual and constructive knowledge of Plaintiff’s superior rights in and to

the 3M Marks when Defendant began using the 3M Marks as part of its bad-faith scheme

to confuse and deceive consumers, as alleged, herein.

               Upon information and belief, Defendant adopted and uses the 3M Marks in

furtherance of Defendant’s willful, deliberate, and bad-faith scheme of exploiting the

extensive consumer goodwill, reputation, fame, and commercial success of products that

Plaintiff offers under its 3M Marks, including, without limitation, 3M-brand N95

respirators.

               Upon information and belief, Defendant has made, and will continue to

make, substantial profits and gain from its unauthorized use of Plaintiff’s 3M Marks, to

which Defendant is not entitled at law or in equity.

               Plaintiff has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law. The damage

suffered by Plaintiff is exacerbated by the fact that Defendant is advertising and offering

for sale 3M-branded N95 respirator masks at exorbitantly inflated prices during a global

pandemic when Plaintiff’s products are necessary to protect public health. Such conduct

has inspired intense public criticism of the manner in which Plaintiff’s respirator masks are

being distributed and sold during the COVID-19 pandemic and significant confusion about

Plaintiff’s role in the marketplace for masks that are essential to safeguarding public health.

Whereas Plaintiff’s corporate values and brand image center around the application of


                                              28
 Case
  Case6:20-cv-00648
       1:20-cv-02949-LAP
                    Document
                         Document
                             1 Filed
                                   16-9
                                     04/14/20
                                         Filed 04/24/20
                                                Page 29 of
                                                         Page
                                                           30 PageID
                                                               30 of 3129




science to improve lives, Defendant’s conduct imminently and irreparably harms

Plaintiff’s 3M brand.

               Plaintiff has no adequate remedy at law.

       WHEREFORE, Plaintiff requests this Court enter judgment in its favor

preliminarily and permanently enjoining Defendant’s unlawful conduct, award damages

and/or penalties, including attorneys’ fees and costs, as permitted under the governing law,

and award any other and further relief as this Court deems just and proper.

                                      COUNT VIII

                  Unfair Competition Under Florida Common Law

               Plaintiff realleges and incorporates the allegations in paragraphs 1 through

55 above as though fully set forth herein.

               Plaintiff has the exclusive right to use the 3M Marks and the 3M Slogan in

commerce for, among other things, advertising, promoting, offering for sale, and selling

Plaintiff’s 3M-brand products, including N95 respirators.

               Defendant’s use of the 3M Marks and 3M Slogan in commerce for, among

other things, advertising, promoting, offering for sale, and selling Plaintiff’s 3M-brand

products, including N95 respirators is likely to confuse consumers, including government

agencies, and mislead them into believing that Defendant is associated with Plaintiff, is an

authorized distributor for Plaintiff, and/or has available for sale genuine 3M-brand

products.

               Plaintiff has suffered, and will continue to suffer, irreparable harm as a

direct and proximate result of Defendant’s wrongful conduct.


                                             29
  Case
   Case6:20-cv-00648
        1:20-cv-02949-LAP
                     Document
                          Document
                              1 Filed
                                    16-9
                                      04/14/20
                                          Filed 04/24/20
                                                 Page 30 of
                                                          Page
                                                            30 PageID
                                                                31 of 3130




                 Plaintiff has no adequate remedy at all.

       WHEREFORE, Plaintiff requests this Court enter judgment in its favor

preliminarily and permanently enjoining Defendant’s unlawful conduct, award damages

and/or penalties, including attorneys’ fees and costs, as permitted under the governing law,

and award any other and further relief as this Court deems just and proper.

                              DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable pursuant to Fed. R.

Civ. P. 38(b).

Dated: April 14, 2020                          MCDERMOTT WILL & EMERY LLP

                                               By:    /s/ Joseph M. Wasserkrug
                                                     Joseph M. Wasserkrug
                                                     Florida Bar No.: 112274
                                                     jwasserkrug@mwe.com
                                                     333 SE 2nd Avenue, Suite 4500
                                                     Miami, FL 33131-4336
                                                     T: 305.347.6501 | F: 305.675.8403

                                                     Michael W. Weaver
                                                     Illinois Bar No.: 6291021
                                                     (Application for admission pro hac vice
                                                     forthcoming)
                                                     mweaver@mwe.com
                                                     444 W. Lake Street, Suite 4000
                                                     Chicago, IL 60606-0029
                                                     T: 312.984.5820 | F: 312.277.2972




                                              30
